     Case 6:19-cv-00101-JRH-CLR Document 18 Filed 09/17/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT

                    SOUTHERN DISTRICT OF GEORGIA

                          STATESBORO DIVISION




RUSSELL GAITHER,

      Plaintiff,

V.                                               CV619-101


MR. BOBBITT,

      Defendant.


                                   ORDER


      After a careful de novo review of the record in this case,the Court concurs

with the Magistrate Judge's Report and Recommendation [R&R], to which no

objections have been filed. Accordingly, the R&R is ADOPTED, and plaintiffs

Motion for Temporary Restraining Order, doc. 11,and Motion to Enforce, doc. 13

are dismissed as moot.


      ORDER ENTERED at Augusta, Georgia,thi             day ofSeptember, 2020.



                                     J. RANBMrHALL, CHIEF JUDGE
                                     UNIT^STATES DISTRICT COURT
                                    -SOtnllERN DISTRICT OF GEORGIA
